Name: Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff preferences for 1990 in respect of textile products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 12.89 Official Journal of the European Communities No L 383/45 COUNCIL REGULATION (EEC) No 3897/89 of 18 December 1989 applying generalized tariff preferences for 1990 in respect of textile products originating in developing countries Whereas, however, most of the preference-giving coun ­ tries exclude textile products from preferential treat ­ ment ; whereas, under the Community scheme of gener ­ alized preferences, these products have always been covered by special arrangements pursuant to which, for cotton textile and similar products, the preferences were originally granted in the form of duty-free ceilings only to those beneficiaries under the generalized prefer ­ ences scheme which were signatories to the Long-Term Arrangement regarding International Trade in Cotton Textiles (LTA) or which undertook, vis-a-vis the Com ­ munity, commitments similar to those existing under that Arrangement ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, in particular Article 1 13 , Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas in accordance with its offer made within the context of the United Nations Conference on Trade and Development (UNCTAD), the European Econo ­ mic Community opened generalized tariff preferences, commencing in 1971 , notably in respect of finished and semi-finished industrial products from developing countries ; whereas the initial 10-year period of applica ­ tion of this system of preferences ended on 3 1 Decem ­ ber 1980 ; Whereas the positive role played by this system in improving access for developing countries to the mar ­ kets of the preference-giving countries was recognized at the ninth session of the UNCTAD Special Com ­ mittee on Preferences ; whereas it was there agreed that the objectives of the system of generalized preferences would not be fully attained by the end of 1980, that it should consequently be prolonged beyond the initial period and that an overall review of the system should take place in 1990 ; Whereas the Community has therefore decided to apply generalized tariff preferences, in the context of the conclusions agreed in UNCTAD in accordance with the intention expressed in the said Committee, in particular by all the preference-giving countries ; Whereas the temporary and non-binding nature of the system means that the offer can be withdrawn wholly or in part at a later date, thus maintaining the possibil ­ ity of remedying any unfavourable situations which might arise in the African, Caribbean and Pacific States (ACP States) as a result of the system's implementa ­ tion ; Whereas the Long-Term Arrangement has been replaced from 1980 onwards by the Arrangement regarding International Trade in Textiles (MFA), and the Community has therefore, in the case of products covered by the MFA, reserved preferences in the form of duty-free ceilings, for products originating in those countries or territories which signed Bilateral Agree ­ ments, in the framework of the MFA, providing for quantitative limitation of their exports of certain textile products to the Community, or in those countries which undertook similar commitments vis-a-vis the Community ; whereas, such commitments have been undertaken by Bolivia, Chile, Costa Rica, Cuba, Ecua ­ dor, El Salvador, Honduras, Iran, Nicaragua, Paraguay and Venezuela ; whereas for these products, it is there ­ fore desirable that the Community should continue to apply the generalized tariff preferences on the basis of the same principles until the expiry of the MFA and the Bilateral Agreements concluded with certain supplier countries ; whereas it should be provided that countries and territories accepting the renewal of such agree ­ ments or giving such commitments after the date of adoption of this Regulation and before 1 January 1990 will be accorded preferential treatment as from 1 Feb ­ ruary 1990 in respect of the entire volume provided for in this Regulation ; whereas countries and territories which accept the renewal of the said agreements or enter into similar commitments after 1 January 1990 will be accorded preferential treatment from the first day of the second month following the date of commit ­ ment, in respect of a volume calculated in proportion to the period of the year from the first day of the month following the date of the commitment until 3 1 Decem ­ ber 1990 ; whereas, it is appropriate, in view of their highly sensitive nature, to open for certain categories included in Annex I equal six-monthly tariff quotas ; (') OJ No C 165, 3 . 7 . 1989, p. 45 . 0 OJ No C 256, 9 . 10 . 1989, p. 150. P) OJ No C 298, 27 . 1 1 . 1989, p. 46. Whereas, in view of the special nature which trade in the products concerned may have, it would appear that No L 383/46 Official Journal of the European Communities 30. 12 . 89 the volumes of preferential imports should be deter ­ mined in terms of tonnes, pieces, or pairs , as appro ­ priate ; Whereas according to the case-law of the Court of Jus ­ tice it would be illegal to allocate Community quotas among the Member States unless compelling circum ­ stances of an administrative, technical or economic character make it impossible to do otherwise ; whereas in addition in cases where allocation is decided upon a mechanism is to be provided so as to protect the integ ­ rity of the Common Customs Tariff; Whereas certain economic and administrative con ­ straints exist which justify in conformity with the Com ­ mission's proposal the continued allocation among the Member States of the Community quotas in the textile sector ; Whereas, in order to ensure that each of the countries or territories referred to above has access to the prefer ­ ential volumes, quotas and separate tariff ceilings for each beneficiary should be specified for each category of products, and in view of the links which continue to exist with international control of trade in textiles , it is appropriate to allocate these quotas between the Mem ­ ber States according to the scale contained within the MFA framework, establishing for each of the Member States initial participation percentages as follows : unused part of their shares, in order to ensure that part of a Community tariff quota does not remain unused in a Member State when it could be utilized in others ; whereas it is appropriate for products which are not subject to six-monthly quotas, that these returns are made in two stages ; Whereas for other textile products and apparel listed in Annex II , it appears possible to grant the preferences to the countries or territories which are normally benefi ­ ciaries in the other industrial sectors ; Whereas, for jute and coir products, it was understood that the preferences would be granted only where special arrangements had been made with the export ­ ing developing countries ; whereas these arrangements have hitherto concerned India and Sri Lanka for coir products, and India and Thailand for jute products ; whereas, it would be appear desirable to maintain also the preferential advantage to the least-developed coun ­ tries in respect of jute and coir ; Whereas by Council Regulation (EEC) No 1672/89 (') the customs duties applicable under the Common Cus ­ toms Tariff to yarn of CN code 5307 were reduced on a most-favoured nation basis to zero ; whereas for the sake of greater clarity and administrative simplicity it is appropriate to exclude those products from Annex III ; Whereas both Poland and Hungary have seen their economic situation decline to the point where they face similar problems as those countries to which the gener ­ alized preferences have applied in the past ; whereas they should therefore benefit from the system of gener ­ alized preferences in order to increase their export earnings with a view to stimulating their economic development, to promote their industrialization and to accelerate their rate of growth ; whereas the benefit should only be accorded for the duration of their economic restructuring, estimated at five years, without prejudice to the annual character of the Community's system of generalized preferences ; Whereas the Republic of Korea does not treat the Com ­ munity on an equal footing with other trade partners and whereas it has taken discriminatory measures in respect of the Community in the sphere of the protec ­ tion of intellectual property ; whereas therefore it is inappropriate that the Republic of Korea should bene ­ fit from the system of generalized tariff preferences as long as this situation continues ; Whereas the MFA agreement was renewed for a period of five years from 1 August 1986 ; whereas in the con ­ text of the five-yearly review of the system of general ­ ized preferences scheme, the Community decided to initiate a revision of the textile scheme in 1987, with a Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 9,5 % 2,7 % 25,5 % 1,5% 7,5 % 16,5 % 0,8 % 13,5% 1,5% 21,0% Whereas, to take account of future import trends in the various Member States in respect of the tariff quotas given in Annex I and to mitigate any inadequacy in the initial allocation, the quotas should be divided into two tranches, the first being apportioned among Member States and the second held as a reserve to cover the subsequent requirements of Member States which have exhausted their initial shares ; Whereas, moreover, the reserve thus constituted tends to avoid making the system of utilization of the quota excessively rigid, to the detriment of each of the devel ­ oping countries concerned, and contributes to achiev ­ ing the aim already mentioned of improving the system of generalized preferences ; whereas, to this end and to accord importers in each Member State some degree of security, the first tranche of the Community quota should be fixed at 70 % of the quota volumes ; Whereas if, in the course of quota period, the Com ­ munity reserve is almost fully used, it is essential that the Member States return to the said reserve all of the (') OJ No L 169, 19.6. 1989, p. 1 . 30. 12 . 89 Official Journal of the European Communities No L 383/47 view to in particular, an improvement thereof, a better distribution and management simplifications ; Whereas the preferential advantages are not used equally by beneficiary countries and it is necessary to ensure a more balanced usage of these advantages, par ­ ticularly for the less competitive countries , in order to improve preferential access for these latter countries, it is necessary to institute a new phase of differentiation between beneficiary countries of the preferential ben ­ efits ; this differentiation comprises withdrawal of the abovementioned advantages for certain product cate ­ gories originating in the most competitive countries the criterion adopted being based on the competition capa ­ city of the beneficiary country concerned, the capacity being expressed, for individual product categories, by that country's participation in total Community imports ; whereas for the application of this criterion a 10% share for the products listed in Annex I, and a 20 % share for the products listed in Annex II, of the total extra-EEC imports averaged over three years ( 1985 , 1986, 1987) is taken ; whereas it is necessary to make adjustments to this criterion, as far as the prod ­ ucts listed in Annex I are concerned, when :  the gross national product per capita of the country concerned is low and the country does not provide more than 5% of total Community imports of tex ­ tile products and apparel,  the total exports of textile products of the country concerned comprise almost exclusively a single product ; Whereas particular measures are applicable, according to the sensitivity of products , to countries with a low gross national product per capita whose share in the total Community imports of textile products exceed corresponding in general to 5 % of total Community imports of the product categories in question ; whereas allocation amongst Member States is not appropriate where Community measures are concerned ; Whereas the fixed duty-free amounts and ceilings meet this objective ; whereas, as regards fixed duty free amounts, it is necessary to provide for Member States to effect drawings on the quantities opened by means of quantities corresponding to their needs ; Whereas, if a considerable balance remains in one of the fixed duty-free amount shares of one or other Mem ­ ber State, it is essential that that Member State returns it in order to prevent a part of the Community amount from remaining unused in one Member State when it could be used in others ; whereas, it is appropriate, in respect of certain sensitive products, for those returns to be effected in two stages ; Whereas, in the multilateral trade negotiations , in accordance with paragraph 6 of the Tokyo Declaration, the Community reaffirmed that special treatment should be granted, wherever this is possible, to the least-developed developing countries appearing on the list in Annex VI ; Whereas the benefit of such preferential tariff treatment should be reserved for products originating in the coun ­ tries or territories under consideration, the concept of 'originating products' being determined in accordance with Regulation (EEC) No 693/88 ('); Whereas the Community preference arrangements applicable to Yugoslavia for textile products result exclusively from the provisions of the Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (2); Whereas, since 1 March 1986, the Kingdom of Spain and the Portuguese Republic have applied the Com ­ munity system of generalized preferences , in compli ­ ance with Articles 178 and 365 of the Act ofAccession ; Whereas, consequently, for 1990 the Community should open :  for each of the categories , of products covered by Annex I , tariff quotas allocated amongst the Mem ­ ber States for each of the countries and territories specified in column 5 of that Annex, and Com ­ munity tariff ceilings at a zero rate of duty for each of the other countries and territories listed in Annex IV ; the limits of the quantities opened are indicated in columns 6 and 7 or 8 of Annex I ,  for each category of products shown in Annex II and for each of the countries and territories speci ­ 5% ; Whereas the level of economic development of the country concerned has also been taken into account for these products ; Whereas , according to this method of calculation, for each beneficiary country except Hungary, Poland and the most competitive countries, the quantity opened corresponds in general to 1 % of total Community imports of the category of products in question ; where ­ as for Hungary and Poland the quantity opened corres ­ ponds to 0,3 % of total Community imports with res ­ pect to certain highly sensitive categories of products and 0,5 % for other categories whereas for the most competitive countries the quantity opened corresponds to 0,1 % for imports of categories 1 to 8 and 0,2 % for imports of other categories ; Whereas the other textile products and apparel listed in Annex II can be attained by providing for each cate ­ gory of product individual tariff limits per beneficiary, (') OJ No L 77, 22. 3 . 1988, p. 1 . O OJ No L 147 , 4.6. 1981 , p . 6 ; OJ No L 41 , 14.2. 1983, p. 1 . No L 383/48 Official Journal of the European Communities 30. 12 . 89 fied in Annex V, excluding Yugoslavia, fixed amounts and Community tariff ceilings at a zero rate of duty ; the limits of the quantities opened are specified in col ­ umns 6 and 7 of the said Annex II ,  in respect of the manufactured jute and coir prod ­ ucts listed in Annex III, a total suspension of cus ­ toms duties for the beneficiary countries specified in column 3 against each of the categories of prod ­ ucts shown in column 2 ; its opened under this Regulation and thus provision should be made for the Commission to be able to take appropriate measures ; whereas, in order to avoid such regularization causing excessive tariff ceiling overruns, provision should at the same time be made for the Commission to be able to terminate set-offs ; Whereas it is necessary to establish complete statistics on imports admitted in accordance with the provisions of this Regulation and to apply to the collection, pre ­ paration and transmission of these statistics Council Regulations (EEC) No 1736/75 (3) and No 3367/87 (*); Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxem ­ bourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the administration of the shares allocated to that economic union or drawings by it on a fixed duty-free amount may be carried out by any one of its members, Whereas, as regards the Community tariff quotas allo ­ cated among the Member States , and the fixed duty ­ free amounts :  it is necessary to guarantee to all importers equal and continuous access to the abovementioned quo ­ tas and fixed duty-free amounts and uninterrupted application of the rates laid down for them to all imports of the products concerned into all Member States until they have been used up,  drawings against the quotas and fixed duty-free amounts can only be made for goods entered for free circulation accompanied by a certificate of ori ­ gin ; Whereas , as regards the Community tariff ceilings the objectives sought may be achieved by applying a method of administration based on the charging, at Community level , of imports of the products in ques ­ tion against the ceilings as and when these products are entered for free circulation and are accompanied by a certificate of origin ; whereas this method of adminis ­ tration must make provision for the reintroduction of the levying of customs duties as soon as the said ceil ­ ings are reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1990, the Common Customs Tariff duties shall be :  totally suspended within the framework of tariff quotas , fixed duty-free amounts and Community tariff ceilings in respect of the products listed in Annexes I and II ,  totally suspended in respect of the jute and coir products listed in Annex III . Spain and Portugal shall apply on the imports of prod ­ ucts referred to above the customs duties established in accordance with Articles 178 and 365 of the 1985 Act of Accession . 2 . The arrangements laid down in paragraph 1 shall apply only in respect of products originating in the countries and territories :  indicated in column 5 of Annex I or listed in Annex VI, as regards the products in Annex I ,  listed in Annex V, as regards the products in Annex II , with the exception of Yugoslavia,  indicated in column 4 of Annex III , for each of the category of products indicated in column 2. 3 . The preferences granted by this Regulation are sus ­ pended, on a temporary basis , for products originating in the Republic of Korea. Whereas the methods of administration for the prod ­ ucts listed in Annexes I and II call for close and parti ­ cularly rapid cooperation between Member States and the Commission, which must, in particular, be able to keep under observation the extent to which charges are made against the fixed duty free amounts and the ceil ­ ings and inform Member States thereof; whereas such cooperation should be particularly close in view of the need for the Commission to be able to take appropriate measures to reintroduce customs duties, when any of the ceilings is reached at Community level ; Whereas , having regard to the rules applying to the repayment or remission of import or export duties , and in particular to Council Regulation (EEC) No 1430/ 79 (') and Commission Regulation (EEC) No 3040/ 83 (2), a procedure should be laid down to regularize imports actually made within the preferential tariff lim ­ (') OJ No L 175, 12 . 7 . 1979, p . 1 . 0 OJ No L 297, 29. 10. 1983, p . 13 . (3) OJ No L 183 , 14.7 . 1975, p. 3 . (4) OJ No L 321 , 11 . 11 . 1987, p. 3 . Official Journal of the European Communities No L 383/4930. 12 . 89 Article 4 Where a Member State has used all of its quota share it draws on the reserve in accordance with the procedures laid down in Article 8 relating to fixed duty-free amounts . 4. Preferential entry as provided for in this Regulation shall be subject to conformity with the rules of the ori ­ gin of products determined by Regulation (EEC) No 693/88 . 5 . The tariff quotas, fixed duty-free amounts, and tar ­ iff ceilings shall be administered in accordance with the following provisions : SECTION I Provisions concerning the administration of the Community tariff quotas Article 2 1 . The total suspension of customs duties within the framework of the Community tariff quotas referred to in Article 1 ( 1 ) concerns the categories of products in Annex I for each of which the volume of the quota is specified individually in that Annex with regard to cer ­ tain beneficiary countries or territories of origin listed in column 5 of the same Annex. 2. The period for which the tariff quotas are opened shall be from 1 January to 31 December 1990, except when it is indicated in Annex I that they are opened as two equal, six-monthly quotas . Article 5 1 . When at least 80 % of the reserve of one of the tar ­ iff quotas , as defined in Article 3 (3), has been used up, the Commission shall inform the Member States ther ­ eof. 2 . It shall also notify Member States in this case of the date from which drawings on the Community reserve must be made according to the provisions laid down in Article 8 relating to fixed duty-free amounts. 3 . Within a time limit fixed by the Commission, fol ­ lowing the date referred to in paragraph 2 , each Mem ­ ber State shall be required to return to the reserve from its quota share the quantity or part of the quantity, in accordance with paragraphs 4 and 5 , which has not been used within the meaning of Article 14 ( 1 ) on that date. 4. With respect to the tariff quotas in Annex I , except for the six-monthly tariff quotas , the quantity to be returned to the reserve shall be determined as follows :  when paragraph 1 applies for the first time, one half of the quantity which has not been used,  when paragraph 1 next applies, the whole remain ­ der which has not been used . 5 . With respect to the six-monthly quotas in Annex I the quantity to be returned shall be the whole quantity which has not been used. Article 3 1 . A first tranche of 70 % of each of the Community tariff quotas listed in Annex I , the amount of which is shown in Annex I , shall be apportioned among the Member States in accordance with the following scale in percentages: Article 6 The Member States shall take all appropriate measures to ensure free access to the shares which have been allocated to them for importers of the products in ques ­ tion . Benelux 9,5 % Denmark 2,7 % Germany 25,5 % Greece 1,5 % Spain 7,5 % France 16,5% Ireland 0,8 % Italy 13,5% Portugal 1,5 % United Kingdom 21,0% Article 7 By 28 February 1991 at the latest, Member States shall notify the Commission of the final total of the quanti ­ ties charged and any balance of the shares still unused at 31 December 1990. Up to the limit of the balance remaining, and at the request of the Member States, the Commission shall authorize the Member States to make any necessary regularization of the quantities charged against imports actually made during the period referred to in Article 1 ( 1 ). The Commission shall inform the other Member States thereof. 2. Each Member State shall determine its own share by applying the appropriate percentage to the volumes indicated in Annex I rounding up the result to the next higher unit (kilogram, piece or pair) if necessary. 3 . The second tranche of each of the tariff quotas shall constitute the reserve specified in each case in Annex I. No L 383/50 Official Journal of the European Communities 30. 12 . 89 This communication shall be the subject of a publica ­ tion in the Official Journal of the European Communi ­ ties ('C ' series). 2 . The Member State shall take all the appropriate measures to ensure that the drawings that they effect pursuant to Article 8 may be charged without interrup ­ tion against the fixed duty-free amounts . Each Member state shall guarantee free access to these amounts to the importers of the products in question as far as the balance of the volumes opened permits . SECTION II Provisions concerning the administration of fixed duty-free amounts Article 8 1 . The total suspension of customs duties within the framework of the fixed duty-free amounts referred to in Article 1 ( 1 ) concerns the categories of products of Annex II , for each of which the volume of the amount is specified individually in column 6 of that Annex, with regard to the countries or territories specified in column 5 of the same Annex. 2 . Fixed duty-free amounts shall be administered by the Commission. If an importer presents in a Member State a declaration of entry into free circulation, includ ­ ing a request for preferential benefit for a product sub ­ ject to a fixed duty-free amount and if this declaration is accepted by the customs authorities the Member State concerned shall draw, by means of notification to the Commission, a quantity corresponding to its needs . The requests for drawing, witli the indication of the date of acceptance of the said declarations, must be communicated to the Commission without delay. The drawings are granted by the Commission following the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Mem ­ ber State concerned, to the extent that the balance of the said amount permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the correspond ­ ing fixed amount . If the quantities requested corresponding to a certain date are greater than the available balance of the fixed duty-free amount, allocation shall be made on a pro rata basis with respect to the requested quantities . Member States shall be informed by the Commission of the drawings made. SECTION III Provisions concerning the administration of the Community tariff ceilings Article 10 Subject to Articles 1 1 and 12, preferential tariff treat ­ ment shall be accorded for each category of products subjected in Annexes I and II to individual ceilings within the limits of the quantities specified respec ­ tively :  in column 8 of Annex I , to certain countries or terri ­ tories specified in column 5 of this Annex or listed in Annex VI,  in column 7 of Annex II, to certain countries or ter ­ ritories specified in column 5 of this Annex, with the exception of Yugoslavia. Article 11 As soon as the individual ceilings determined in accordance with Article 10 are reached at the Com ­ munity level, the levying of customs duties on imports of the products in question originating in each of the countries or territories concerned may at any time be reintroduced until the end of the period referred to in Article 1 ( 1 ). Article 12 The Commission shall reintroduce, by means of a Regulation, the levying of customs duties in respect of any one of the countries and territories referred to in Article 1 (2), under the conditions laid down in Article 1 1 . In the case of such a reintroduction, Spain and Portu ­ gal shall reintroduce the levying of customs duties that they shall apply to third countries on the date in ques ­ tion . By means of a Regulation, the Commission may, even after 31 December 1990, take measures to stop quanti ­ ties being charged against the Community tariff ceil ­ ings if, particularly as a result of regularizations of Article 9 1 . The Commission shall keep account of the quanti ­ ties drawn by the Member States conforming to Article 9 and shall inform each of them as soon as it receives notification of the exhausting of the volumes opened. It shall ensure that the drawing which uses up any of these amounts is limited to the balance available and, to this end, specify the amount to the Member State which proceeds to the last drawing. The fact that the fixed amounts have been exhausted shall forthwith be brought to the notice of Member States. No L 383/5130. 12. 89 Official Journal of the European Communities imports actually made during the period referred to in Article 1 ( 1 ), these ceilings are exceeded. The Member State which initiates such regularizations shall communicate to the Commission as and when the figures of import charges relating thereto. The Commis ­ sion, on receiving these communications, shall inform the other Member States thereof. SECTION IV General provisions Article 13 Articles 2, 8, 11 and 12 shall not apply to the countries listed in Annex VI . Article 14 1 . Imports of the products in question shall be charged against the quota shares and the shares of the fixed duty-free amounts of Member States and the Community ceilings as and when the products are entered for free circulation and are accompanied by a certificate of origin pursuant to the rules referred to in Article 1 (4). 2 . Goods may be charged against a ceiling or admit ­ ted under a quota share only if the certificate of origin referred to in paragraph 1 is presented before the date on which the levying of duties is reintroduced. 3 . The extent to which the tariff quotas , fixed duty ­ free amounts and Community ceilings have been used up shall be determined at Community level on the basis of the imports charged in accordance with para ­ graph 1 . Article 15 cal Office of the European Communities the relevant statistical data for the products entered for free circula ­ tion in the quarter concerned under generalized prefer ­ ential treatment in accordance with the provisions of the present Regulation . This data, transmitted accord ­ ing to the codes of the combined nomenclature and where applicable of the Taric shall show the country of origin , value, quantity and any supplementary units as defined by Regulations (EEC) No 1736/75 and (EEC) No 3367/87 . 2 . However, in the case of products subject to quotas, the Member states shall , by the eleventh day of each month, at the latest, forward to the Commission the list of charges effected during the previous month. In the case of products subject to ceilings, the Member States shall forward to the Commission, at its request and under the same conditions, the list of charges effected during the previous month. At the Commission's request, when the level of 75 % of the ceiling is reached, the Member States shall forward to the Commission the lists of charges every 10 days ; these lists shall be forwarded within five days from the end of each 10-day period. 3 . The Commission shall ensure the publication in the Official Journal of the European Communities ('C' ser ­ ies) the tariff ceilings as and when they reach 100 % utilization . It shall see that the Statistical Office of the European Communities ensures the publication of the annual state of import charges . Article 16 The Member States and the Commission shall cooper ­ ate closely to ensure compliance with this Regulation . Article 1 7 This Regulation shall enter into force on 1 January 1990. 1 . The Member States shall , within six weeks of the end of each quarter at the latest, forward to the Statisti ­ This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1989 . For the Council The President R. DUMAS No L 383/52 Official Journal of the European Communities 30. 12. 89 ANNEX I List of textile products subject to Community tariff quotas and ceilings within the generalized tariff preferences in favour of certain developing countries and territories (a) Order No Category (Unit) llIl Beneficiary countries or territories Tariff quotas Tariff ceilings CN code Description 1.1 . 1990-30.6. 1990 1.7.1990-31.12. 1990 C ll Firsttranche Reserve Firsttranche Reserve ( 1 ) (2) (3) (4) (5 ) (6a) (7a) (6b) (7b) (8) 40.0010 1 (tonne) 52041100 5204 19 00 5205 5206 ex 5604 90 00 Cotton yarn not put up for re ­ tail sale China Hong Kong Macao Romania South Korea Argentina India Pakistan Peru Thailand Hungary Poland 75,3 75,3 75,3 753 75,3 753,5 753,5(0 753,5 753,5 753,5 226,1 32,2 32,2 32,2 32,2 32,2 323 323 323 323 323 96,9 75,3 75,3 75,3 75,3 75,3 753,5 753,5(0 753,5 753,5 753,5 226,1 32,2 32,2 32,2 32,2 32,2 323 323 323 323 323 96,9 646 Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Brazil 2 153 40.0020 2 (tonnes) 5208 5209 5210 5211 5212 ex 5811 00 00 ex 6308 00 00 Woven fabrics of cotton, other than gauze, terry fabrics, nar ­ row woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics Hong Kong Macao Romania South Korea Argentina Brazil Indonesia Malaysia Peru Singapore Thailand India Pakistan Hungary Poland 91,4 91,4 91,4 91,4 912,5 912,5 912,5 912,5 912,5 912,5 912,5 4 305 4 305 273,7 273,7 39,1 39,1 39,1 39,1 391 391 391 391 391 391 391 1 845 1 845 117,3 117,3 91,4 91,4 91,4 91,4 912,5 912,5 912,5 912,5 912,5 912,5 912,5 4 305 4 305 273,7 273,7 39,1 39,1 39,1 39,1 391 391 391 391 391 391 391 1 845 1 845 117,3 117,3  Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding China 2 607 40.0033 3 (tonnes) 5512 5513 5514 5515 5803 90 30 ex 5905 00 70 ex 6308 00 00 Woven fabrics of synthetic fibres (staple or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics China Macao Romania South Korea Brazil Indonesia Malaysia Pakistan 21 21 21 21 21 210 210 210 9 9 9 9 9 90 90 90 21 21 21 21 21 210 210 210 9 9 9 9 9 90 90 90  (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN code. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. (') Within the framework of this quota, the allocation scale referred to in Article 3 is the following : Benelux 8,6 %, Denmark 2,4 %. Germany 23,1 %, Greece 1,4 %, France 15 %, Ireland 10,1 %, Italy 12,3 %, United Kingdom 19 %, Spain 6,8 %, Portugal 1,3 %. 30. 12 . 89 Official Journal of the European Communities No L 383/53 ( i ) (2) (3) 40.0033 (cont 'd) 40.0040 4 '1 000 pieces) 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 2010 6110 30 10 (4) (5) (6a) (7a) (6b) (7b) (8) Singapore Thailand Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong 210 210 210 63 63 90 90 90 27 27 210 210 210 63 63 90 90 90 27 27 600 Shirt, T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted China Macao Romania South Korea Brazil India Malaysia Pakistan Philippines Singapore Thailand Hungary Poland Each of the other benefi ­ ciaries listed in Annex VI, ex ­ cluding Hong Kong 62,7 62,7 62,7 62,7 627,5 627,5 627,5 627,5 627,5 627,5 627,5 188,3 188,3 26,8 26,8 26,8 26,8 269 269 269 269 269 269 269 80,7 80,7 62,7 62,7 62,7 62,7 627,5 627,5 627,5 627,5 627,5 627,5 627,5 188,3 188,3 26,8 26,8 26,8 26,8 269 269 269 269 269 269 269 80,7 80,7 1 793 Jerseys, pullovers, slipovers, waistcoats, twinsets, cardigans, bed jackets and jumpers (other than jackets and blazers), ano ­ raks, windcheaters, waister jackets and the like, knitted or crocheted China Macao Romania Malaysia Pakistan Philippines Singapore Thailand Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong and South Korea 50,4 50,4 50,4 503 503 503 503 503 150,9 150,9 21,6 21,6 21,6 215,5 215,5 215,5 215,5 215,5 64,6 64,6 50,4 50,4 50,4 503 503 503 503 503 150,9 150,9 21,6 21,6 21,6 215,5 215,5 215,5 215,5 215,5 64,6 64,6 1 437 Men's or boys' woven breech ­ es, shorts (other than swim ­ wear) and trousers (including slacks), women's or girls' wov ­ en trousers and slacks, of wool, of cotton or of man-made fibres China Macao Romania South Korea Brazil India Indonesia Malaysia Philippines Singapore Sri Lanka Thailand Hungary Poland 58,5 58,5 58,5 58,5 583,5 583,5 583,5 583,5 583,5 583,5 583,5 583,5 175 175 25 25 25 25 250 250 250 250 250 250 250 250 75 75 58,5 58,5 58,5 58,5 583,5 583,5 583,5 583,5 583,5 583,5 583,5 583,5 175 175 25 25 25 25 250 250 250 250 250 250 250 250 75 75  40.0050 5 (1 000 pieces) 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 1031 6110 10 39 6110 10 91 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 40.0060 6 (1 000 pieces) 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 30. 12 . 89No L 383/54 Official Journal of the European Communities ( 1 ) (2) (3) (4) (5 ) (6a) (7a) (6b) (7b) (8) 40.0060 6204 63 19 6204 69 19 Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong 1 667 40.0070 7 (1 000 pieces) 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 620640 00 Womens's or girls ' blouses, shirts and shirt-blouses, wheth ­ er or not knitted or crocheted, of wool, cotton or man-made fibres China Macao Romania South Korea India Indonesia Pakistan Philippines Singapore Sri Lanka Thailand Hungary T Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong 32,5 32,5 32,5 32,5 324,1 324,1 324,1 324,1 324,1 324,1 324,1 97,3 97,3 14 14 14 14 138,9 138,9 138,9 138,9 138,9 138,9 138,9 41,7 41,7 32,5 32,5 32,5 32,5 324,1 324,1 324,1 324,1 324,1 324,1 324,1 97,3 97,3 14 14 14 14 138,9 138,9 138,9 138,9 138,9 138,9 138,9 41,7 41,7 926 40.0080 8 ( 1 000 pieces) 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts , other than knitted or crocheted, of wool, cotton or man-made fibres China Macao Romania Indonesia Malaysia Pakistan Philippines Singapore Sri Lanka Thailand Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong and South Korea 63,9 63,9 63,9 639,1 639,1 639,1 639,1 639,1 639,1 639,1 191,8 191,8 27,3 27,3 27,3 273,9 273,9 273,9 273,9 273,9 273,9 273,9 82,2 82,2 63,9 63,9 63,9 639,1 639,1 639,1 639,1 639,1 639,1 639,1 191,8 191,8 27,3 27,3 27,5 273,9 273,9 273,9 273,9 273,9 273,9 273,9 82,2 82,2 1 826 40.0090 9 (tonnes) 5802 1 1 00 5802 19 00 ex 6302 60 00 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen, of terry towelling and similar woven terry fabrics, of cotton , other than knitted or crocheted China Hongkong Macao Romania South Korea Pakistan Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Brazil 3,5 8,8 8,8 8,8 8,8 43,8 13 13 1,5 3,7 3,7 3,7 3,7 18,7 5,5 5,5 3,5 8,8 8,8 8,8 8,8 43,8 13 13 1,5 3,7 3,7 3,7 3,7 18,7 5,5 5,5 125 30. 12.89 Official Journal of the European Communities No L 383/55 ( 1 ) (2) (3 ) (4) (5) (6a) (7a) (6b) (7b) (8) 40.0150 15 [\ 000 pieces) 6202 1 1 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 Women's or girls ' woven over ­ coats, raincoats and other coats, cloaks and capes ; jackets and blazers, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21 ) China Hong Kong Macao India Philippines Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Ro ­ mania and South Korea 15 15 15 75,6 75,6 22,8 22,8 6,5 6,5 6,5 32,4 32,4 9,7 9,7 15 15 15 75,6 75,6 22,8 22,8 6,5 6,5 6,5 32,4 32,4 9,7 9,7 216 40.0160 16 (1 000 pieces) 6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 Men's or boys' suits and en ­ sembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits Macao South Korea Poland Hungary Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding China, Hong Kong and Romania 6,7 6.7 9.8 9,8 2,8 2,8 4,2 4,2 6,7 6.7 9.8 9,8 2,8 2,8 4,2 4,2 94 40.0170 17 (1 000 pieces) 6203 31 00 6203 32 90 6203 33 90 6203 39 19 Men's or boys ' jackets exclud ­ ing waister jackets and blazers, other than knitted or crocheted, of wool , of cotton or of man ­ made fibres China Hong Kong Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV 5,3 5,3 5,3 5,3 5,3 8 2,2 2,2 2,2 2,2 2,2 3,5 5,3 5,3 5,3 5,3 5,3 8 2,2 2,2 2,2 2,2 2,2 3,5 23 77 40.0200 20 (tonnes) 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 Bed linen, other than knitted or crocheted China - Hong Kong Macao Romania South Korea Brazil India Pakistan Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV 15,4 15,4 15,4 15,4 15,4 77,4 77,4 77,4 23,1 23,1 6,6 6,6 6,6 6,6 6,6 33,1 33,1 33,1 9,9 9,9 15,4 15,4 15,4 15,4 15,4 77,4 77,4 77,4 23,1 23,1 6,6 6,6 6,6 6,6 6,6 33,1 33,1 33,1 9,9 9,9 221 No L 383/56 Official Journal of the European Communities 30. 12 . 89 ( 1 ) (2) (3) (4) (5 ) (6a) (7a) (6b) (7b) (8 ) 40.0390 39 (tonnes) 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 Table linen, toilet and kitchen linen, other than knitted or cro ­ cheted, other than of terry tow ­ elling or similar terry fabrics of cotton Hong Kong Macao Romania South Korea Brazil Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding China 6,7 6,7 6,7 6,7 33,6 10,2 2,8 2,8 2,8 2,8 14,4 4,3 6,7 6,7 6,7 6,7 33,6 10,2 2,8 2,8 2,8 2,8 14,4 4,3 48 96 30. 12 . 89 Official Journal of the European Communities No L 383 /57 Tariff quotas Order No Category (Unit) CN-Code Description Beneficiary countries or territories Tariff ceilings Reserve First tranche (6)( 1 ) (2 (3) (4) (5) (7) (8) 40.0100 10 (1 000 pairs) Gloves, mittens and mitts , knitted or crocheted 102,9 205,1 1 024,8 1 024,8 44,1 87,9 439,2 439,2 6111 10 10 611120 10 6111 30 10 ex 61 11 90 00 6116 10 10 611610 90 6116 91 00 6116 92 00 6116 93 00 6116 99 00 China South Korea Philippines Thailand Macao Romania Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong 293 293 - 732 732 1 464 40.0 20 2 (1 000 pairs or pieces) Panty-hose (tights), stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, other than for babies, including stockings for varicose veins, other than products of category 70 424,9 424,9 424,9 424,9 2 125,9 1 063,3 1 063,3 182,1 182,1 182,1 182,1 911,1 455,7 455,7 6115 12 00 6115 19 10 6115 19 90 6115 20 11 6115 20 90 6115 91 00 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00 China Hong Kong Macao Romania Thailand Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding South Korea 3 037 40.0130 13 (1 000 pieces) Men's or boys' underpants and briefs, women's or girls ' knickers and briefs, knitted or crocheted, of wool, cotton or of man-made fibres 6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 268,8 268,8 268,8 268,8 1 345,4 627,7 115,2 115,2 115,2 115.2 576,6 288.3 China Macao Romania South Korea Philippines Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong 961 1 922 40.0140 14 (1 000 pieces) Men 's or boys' woven overcoats, rain ­ and other coats, cloaks and capes, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21 ) 6,3 6,3 6,3 6,3 15,4 2,7 2,7 2,7 2,7 6,6 6201 11 00 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6210 20 00 22 44 China Hong Kong Macao Romania Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding South Korea No L 383/58 Official Journal of the European Communities 30. 12 . 89 i (2) (3 4 (5) 6 (7) 8 40.0 80 18 (tonnes) Men's and boys' singlets and other vests , underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, other than knitted or crocheted 14,7 14,7 14,7 25,9 6,3 6,3 6,3 11,1 37 107 China Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong and Ma ­ cao 6207 1 1 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 6207 92 00 6207 99 00 6208 1 1 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 10 6208 91 90 6208 92 10 6208 92 90 6208 99 00 Women's and girls ' singlets and other vests , slips, petticoats, briefs, panties, nightdresses, pyjamas, negliges, bath ­ robes, dressing gowns and similar arti ­ cles, other than knitted or crocheted 40.0 90 19 (1 000 pieces) 6213 20 00 6213 90 00 Handkerchiefs other than knitted or cro ­ cheted 233,1 233,1 233,1 582,4 99,9 99,9 99,9 249,6 832 1 663 Hong Kong Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding China and Macao 40.02 0 2 (1 000 pieces) Parkas, anoraks, windcheaters , waister jackets and the like, other than knitted or crocheted, of wool, of cotton or of man-made fibres 74,9 ­ 74,9 74,9 374,5 374,5 374,5 32,1 32,1 32,1 160,5 160,5 160,5 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 1390 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 1390 6202 91 00 6202 92 00 6202 93 00 China Macao Romania Philippines Sri Lanka Thailand Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong and South Korea 267 267 535 40.0220 22 (tonnes) Yarn of staple or waste synthetic, fibres not put up for retail sale China Hong Kong Macao Romania Brazil Malaysia 86,8 86,8 86,8 86,8 432,6 432,6 432,6 432,6 37,2 37,2 37,2 37,2 185,4 185,4 185,4 185,4 5508 10 11 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 Mexiko Thailand Hungary Poland 309 309 30. 12. 89 Official Journal of the European Communities No L 383/59 ( 1 ) (2) (3 4) (5 (6) (7) (8) 61840.0220 (cont 'd) Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding South Korea 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 40.0230 Y&amp;rn of staple or waste artificial fibres, not put up for retail sale 41,3 41,3 41,3 41,3 17,7 17,7 17,7 17,7 23 5508 20 10 (tonnes) 5510 11 00 551012 00 5510 20 00 5510 30 00 5510 90 00 Hong Kong Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding China 146 146 293 40.0240 24 Men's or boys' nightshirts , pyjamas, bathrobes, dressing gowns and similar articles , knitted or crocheted (1 000 pieces) 7,7 66,5 66,5 66,5 332,5 332,5 165,9 165,9 3,3 28,5 28,5 28,5 142,5 142,5 71,1 71,1 China Romania South Korea Macao Thailand Pakistan Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong 6107 21 00 6107 22 00 6107 29 00 6107 91 00 6107 92 00 ex 6107 99 00 6108 31 10 6108 31 90 6108 32 11 6108 32 19 610832 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 Women's or girls ' nightdresses, pyja ­ mas, negliges, bathrobes, dressing gowns and similar articles, knitted or crocheted 475 40.0260 26 Women's or girls ' dresses, of wool, of cotton or man-made fibres(1 000 pieces) 6104 41 00 6104 42 00 6104 43 00 6104 4400 6204 41 00 6204 42 00 6204 43 00 6204 44 00 52,5 52,5 52,5 52,5 263,2 263,2 131,6 22,5 22,5 22,5 22,5 112,8 112,8 56,4 China Macao Romania South Korea Philippines Thailand Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong 188 376 No L 383/60 Official Journal of the European Communities 30. 12. 89 ( 1 ) (2) (3 ) (4) (5) (6) (7) (8) 40.0270 27 6104 51 00 Women's or girls' skirts, including div China 35 15 Il 000 pieces) 6104 52 00 ided skirts Macao 35 15  6104 53 00 \ Romania 35 15  I 6104 59 00 \ South Korea 35 15  \ Hungary   124 6204 51 00 6204 52 00 Poland   124 l 6204 53 00 Each of the   248 \ 6204 59 10 other benefi \ ciaries listed in I l Annex IV, ex ­ \ cluding Hong Kong 40.0280 28 6103 41 10 Trousers, bib and brace overalls, breech China 14,7 6,3 I (1 000 pieces) 6103 41 90 es and shorts (other than swimwear) Macao 14,7 6,3  6103 42 10 knitted or crocheted, of wool, of cotton Romania 14,7 6,3  6103 42 90 or man-made fibres South Korea 14,7 6,3  l 6103 43 10 Hungary   52 i 6103 43 90 Poland   52 6103 49 10 \ \ l 6103 49 91|\Each of the   104 \ \ other benefi II \ 6104 61 10IIciaries listed in \ \ 6104 61 90IIAnnex IV, ex || 6104 62 10Ilcluding Hong \ \ l 6104 62 90IIKong . \\II l 6104 63 10IIIIl III l 6104 63 90 II I l 6104 69 10 IlIl\ \ 6104 69 91 40.0290 29 620411 00 Women's or girls' suits and ensembles China 16,8 7,2 (1 000 pieces) 6204 12 00 other than knitted or crocheted, of wool, Macao 16,8 7,2  6204 13 00 of cotton or man-made fibres, excluding Romania 16,8 7,2  6204 19 10 ski suits South Korea 16,8 7,2  6204 21 00 ­ l India 82,6 35,4  II 6204 22 90IIHungary   59 Il 6204 23 90IIPoland   59 I 6204 29 19 I Each of the _   118 IIIIl other benefi \ \ Il ' ciaries listed in||\ IIliIIAnnex IV, ex l IIli cluding Hong Il Kong 40.0310 31 6212 10 00 Brassieres, woven, knitted or crocheted China 89,6 38,4 ( 1000 pieces)IIl Macao 89,6 38,4  li l Romania 89,6 38,4  li South Korea 89,6 38,4  - \ Philippines 449,4 192,6  - \ l Hungary  321 I Poland   - 321 Each of the - 642 \ ||\ other benefi \ ciaries listed in l Annex IV, ex ­ \ cluding Hong Kong No L 383/6130. 12 . 89 Official Journal of the European Communities ( 1 ) (2) (3 ) (4) (5) (6) (7) (8) 40.0320 32 (tonnes) 5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 Woven pile fabrics and chenille fabrics (other than terry towelling or terry fab ­ rics of cotton and narrow woven fab ­ rics) and tufted textile fabrics of wool, of cotton or of man-made textile fibres China Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ 'cluding Hong . Kong 11,9 11,9 11,9 11,9 5,1 5,1 5,1 5,1 43 43 86 40.0330 33 (tonnes) 5407 20 11 6305 31 91 6305 31 99 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene; less than 3 m wide ; sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like Hong Kong Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding China 32,2 13,8 46 46 46 115 115 230 40.0340 34 (tonnes) 5407 20 19 Woven fabrics of synthetic filament yarn, obtained from strip or the like of polyethylene or polypropylene, 3 m or more wide China Hong Kong Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV   2 2 2 - 2 2 4 4 8 40.0350 35 (tonnes) 5407 10 00 5407 20 90 5407 30 00 5407 41 00 5407 4210 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 Woven fabrics of synthetic fibres (con ­ tinuous), other than those for tyres of category 114 China Hong Kong Macao Romania Indonesia Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding South Korea 175,7 75,3 50 50 50 50 125 125 251 No L 383/62 Official Journal of the European Communities 30. 12. 89 ( i ) (2) (3) (4 5) 6 7 8) 40.0350 (cont 'd) 5407 60 90 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 5905 00 70 40.0360 36 (tonnes) Woven fabrics of continuous artificial fibres, other than those for tyres of cate ­ gory 114 7,7 7,7 19,6 3,3 3.3 8.4 11 11 11 28 55 Romania China Hong Kong Macao South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV 5408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 40.0370 37 (tonnes) Woven fabrics of artificial staple fibres 51,8 22,2 74 74 184 368 128,8 55,2 Romania Hong Kong Macao Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding China and South Ko ­ rea 5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 55 L6 32 00 5516 33 00 551634 00 5516 41 00 5516 42 00 5516 43 00 551644 00 5516 91 00 5516 92 00 5516 93 00 551694 00 580390 50 ex 5905 00 70 No L 383/6330. 12 . 89 Official Journal of the European Communities ( 1 ) (2) (3) (4) (5) (6) (7) (8) 40.0381 38 A 6002 43 1 1 Knitted or crocheted synthetic curtain China 4 (tonnes) 6002 93 10 fabrics including net curtain fabric Hong Kong   4 I Macao   4 Romania  4 \ South Korea   4 l \ Hungary   10 \ Poland 7 3  Each of the 21 l other benefi 1 ciaries listed in Annex IV 40.0385 38 B ex 6303 91 00 Net curtains, other than knitted or cro Each of the 1 (tonnes) ex 6303 92 90 cheted other benefi \ \ ex 6303 99 90 I ciaries listed in I I Annex IV 40.0400 40 ex 6303 91 00 Woven curtains (including drapes) in China 2,8 1,2 (tonnes) ex 6303 92 90 terior blinds, curtain and bed valances Hong Kong   7 II ex 6303 99 90 and other furnishing articles, other than Macao   7 6304 19 10 ex 6304 19 90 6304 92 00 knitted or crocheted, of wool, of cotton or of man-made fibres Romania South Korea Hungary Poland   7 7 17 17 Il ex 6304 93 00 IlIIIl I ex 6304 99 00 Each of the   35 \\ IIother benefi II II IIciaries listed in Annex IV I 40.0410 41 5401 10 11 Yarn of synthetic filament (continuous), Romania 100,1 42,9 (tonnes) 5401 10 19 not put up for retail sale, other than China   143 II\ -.... I non-textured single yarn untwisted or Hong Kong   143 5402 10 10 with a twist of not more than 50 turns Macao   143 5402 10 90 5402 20 00 per metre South Korea Mexico 100,1 499,8 42,9 214,2  5402 31 10 Hungary  357 5402 31 30 Poland 357 I 5402 31 90 l l II\ II 5402 32 00 l Each of the   714 II 5402 33 10 I other benefi I I 5402 33 90 I ciaries listed inIIl 5402 39 10 Annex IV I 5402 39 90 l 5402 49 10 II \ 5402 49 91 II I 5402 49 99 5402 51 10 II l 5402 51 30 I I 5402 51 90 \ II 5402 52 10 l \ 5402 52 90 IIl l 5402 59 10 \ II 5402 59 90 5402 61 10 5402 61 30 No L 383/64 Official Journal of the European Communities 30. 12. 89 ( 1 ) (2) (3 ) (4) - (5) (6) (7) (8) 40.0410 5402 61 90 l (cont'd) 5402 62 10 5402 62 90 5402 69 10 5402 69 90 \ ex 5604 20 00 \ ex 5604 90 00 1 40.0420 42 5401 20 10 Yarn of artificial fibres ; yarn of artifi China 14 (tonnes) 5403 10 00 5403 20 10 5403 20 90 ex 5403 32 00 5403 33 90 cial filaments, not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of cellulose acetate Hong Kong Macao Romania South Korea Hungary Poland  ¢  14 14 14 14 36 36 5403 39 00 \ 5403 41 00 Each of the   71 5403 42 00 other benefi 540349 00 l ciaries listed in \ Annex IV ex 5604 20 00 1 40.0430 43 . 5204 2000 Yarn of man-made filament, yarn of Brazil 25,9 11,1 (tonnes) 5207 10 10 5207 9000 staple artificial fibres, cotton yarn put up for retail sale China Hong Kong Macao   15 15 15 5401 1090 54012090 Romania South Korea Hungary   15 15 37 5406 1000IlPoland   37 54062000 I Each of the 73 5508 2090Ilother benefi ciaries listed in I Il 5511 3000 Annex IV 40.0470 47 5106 10 10 Yarns of carded sheep's or lambs' wool China 3 (tonnes) 510610 90 (woollen yarn) or of carded fine animal Hong Kong   3 || 5106 2011 hair, not put up for retail sale Macao   3 li 51062019 \ Romania   3 5106 2091 South Korea   3 li 5106 20 99 Hungary   8 \ \ Poland   8 l 5108 1010 \ I \ 5108 1090 L Each of the   17 \ other benefi l ciaries listed in Annex IV L 40.0480 48 5107 10 10 Yarn of combed sheep's or lambs' wool China 12 (tonnes) 5107 1090 (worsted yarn) or of combed fine animal Hong Kong   12 \ 5107 20 10 hair, not put up for retail sale Macao   ... 12 5107 20 30 Romania   12 5107 20 51 South Korea   12 510720 59 Peru   286 510720 91 Hungary   29 5107 20 99 Poland  29 5108 20 10 Each of the   * 57 5108 20 90 other benefi ­ ciaries listed in I 1 Annex IV 30. 12. 89 Official Journal of the European Communities No L 383/65 ( 1 ) (2) (3) (4) (5) . (6) (7) (8) 40.0490 49 (tonnes) 5109 10 10 5109 10 90 5109 90 10 5109 90 90 Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale China Hong Kong Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV   5 5 5 5 5 12 12 23 40.0500 50 (tonnes) 5111 11 00 5111 19 10 5111 1990 5111 20 00 5111 30 10 5111 30 30 5111 3090 5111 90 10 5111 90 91 511190 93 5111 9099 5112 1100 5112 19 10 5112 1990 5112 20 00 5112 30 10 5112 30 30 5112 3090 511290 10 5112 90 91 5112 90 93 5112 90 99 Woven fabrics of sheep's or lambs' wool or of fine animal hair South Korea China Hong Kong Macao Romania Uruguay Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV 8,4 3,6 12 12 12 12 286 29 29 57 40.0530 53 (tonnes) 5803 10 00 Cotton gauze Each of the be ­ neficiaries list ­ ed in Annex IV   1 40.0540 54 (tonnes) 5507 00 00 Staple artificial fibres, including waste, carded, combed or otherwise processed for spinning China Hong Kong Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV   1 1 3 3 7 No L 383/66 Official Journal of the European Communities 30. 12. 89 ( 1 ) (2) (3) (4) (5) (6) (7) (8) 40.0550 55 (tonnes) 5506 10 00 5506 20 00 5506 30 00 5506 90 10 5506 90 91 5506 90 99 Synthetic staple fibres, including waste, carded or combed or otherwise pro ­ cessed for spinning Mexico China Hong Kong Macao South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Ro ­ mania 20,3 8,7 11 11 11 11 29 29 57 40.0560 56 (tonnes) » 5508 10 90 5511 10 00 5511 20 00 Yarn of staple synthetic fibres (includ ­ ing waste), put up for retail sale China Hong Kong Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV   10 10 10 10 10 25 25 50 40.0580 58 (tonnes) 5701 10 10 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 Carpets, carpeting and rugs, knotted (made up or not) Romania China Hong Kong Macao South Korea India Pakistan Hungary Poland Each of the other benefit ciaries listed in Annex IV 37,8 16,2 54 54 54 54 3 500 3 500 134 134 269 40.0590 1 59 (tonnes) 5702 10 00 5702 31 10 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 9 1 00 5702 92 00 ex 5702 99 00 Carpets and other textile floor coverings other than the carpets of category 58 China Hong Kong Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV   59 59 59 59 59 148 148 295 30. 12. 89 Official Journal of the European Communities No L 383/67 ( l ) 2 (3) 4 (5 (6) (') (8) 40.0590 (cont 'd) 5703 5703 5703 5703 5703 5703 5703 5703 5703 5703 5703 5703 5703 ex 5703 10 10 1090 20 11 20 19 2091 20 99 3011 30 19 30 51 30 59 30 91 30 99 9010 90 90 57041000 57049000 5705 00 10 5705 0031 5705 00 39 ex 5705 0090 40.0600 5805 00 00 160 (tonnes) Tapestries, hand-made, of the type Gob ­ elins, Flanders, Aubusson, Beauvais and the like, and needle-worked tapes ­ tries (for example, petit point and cross stitch) made in panels and the like by hand Each of the be ­ neficiaries list ­ ed in Annex IV, excluding China 40.0610 61 (tonnes) ex 5806 10 00 5806 20 00 5806 31 10 5806 31 90 5806 32 10 5806 32 90 ex 5806 39 00 ex 5806 40 00 Narrow woven fabrics, and narrow fab ­ rics (bolduc) consisting of warp without weft assembled by means of an adhe ­ sive, other than lables and similar arti ­ cles of category 62 Elastic fabrics and trimmings (not knit ­ ted or crocheted), made from textile ma ­ terials assembled from rubber thread 9 9 9 9 23 23 46 China Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong 40.0620 62 (tonnes) 5606 0091 5606 0099 Chennile yarn (including flock chenille yarn), gimped yarn (other than metal ­ lized yarn and gimped horsehair yarn): Tulle and other net fabrics but not in ­ cluding woven,, knitted or crocheted fabrics, hand or mechanically made lace, in the piece, in strips or in motifs 12 12 12 12 29 29 58 China Hong Kong Macao Romania Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, exr eluding South Korea 580410 11 5804 10 19 5804 1090 5804 21 10 5804 2190 5804 29 10 5804 29 90 5804 3000 5807 10 10 5807 1090 Labels, badges and the like of textile materials not embroidered, in the piece, in strips or cut to shape or size, woven Braids and ornamental trimmings in the piece ; tassels pompons and the like 5808 10 00 5808 90 00 No L 383/68 Official Journal of the European Communities 30. 12 . 89 ( 1 ) (2) (3) (4) (5) (6) (7) (8) 40.0620 (cont'd) 5810 10 10 5810 10 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 9910 5810 99 90 Embroidery, in the piece, in strips or in motifs 40.0630 63 (tonnes) 5906 91 00 6002 10 10 6002 10 90 ex 6002 3010 6002 30 90 ex 6001 10 00 6002 20 31 6002 43 19 Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or cro ­ cheted fabric containing by weight 5 % or more of rubber thread, Raschel lace and long-pile fabric of syn ­ thetic fibres China Hong Kong Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV   6 6 6 6 6 16 16 31 40.0650 65 (tonnes) 5606 00 10 ex 6001 10 00 60012100 6001 22 00 60012910 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 Knitted or crocheted fabric other than of categories 38 A and 63, of wool, of cotton or of man-made fibres China Hong Kong Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV 32 32 32 32 32 79 79 158 30. 12 . 89 Official Journal of the European Communities No L 383/69 (i 2) (3 (4 5 6 (') (8) 40.0650 (cont 'd) 6002 92 50 6002 92 90 6002 93 31 600293 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 40.0660 66 (tonnes) Travelling rugs and blankets, other than knitted or crocheted, of wool, of cotton or of man-made fibres 6301 10 00 6301 20 91 6301 20 99 6301 30 90 ex 630140 90 ex 6301 9090 4 4 4 4 4 11 11 22 China Hong Kong Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV 40.0670 67 (tonnes) 11,2 11,2 4,8 4,8 Knitted or crocheted clothing accesso ­ ries other than for babies, household li ­ nen of all kinds, knitted or crocheted ; curtains (including drapes) and interior blinds, curtain or bed valances and other furnishing articles knitted or cro ­ cheted blankets and travelling rugs, other knitted or crocheted articles in ­ cluding parts of garments or of clothing accessories 28,7 12,3 16 16 41 81 South Korea Hong Kong Macao Romania Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding China 5807 90 90 611300 10 6117 1000 6117 20 00 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 1 1 00 6303 12 00 6303 19 00 6304 11 00 630491 00 ex 6305 20 00 6305 31 10 ex 630539 00 ex 6305 90 00 6307 10 10 6307 90 10 40.0680 68 (tonnes) 11,9 11,9 11,9 2,1 5,1 5,1 5,1 0,9 61 1 1 10 90 6111 20 90 611 1 30 90 ex6111 90 00 ex 6209 10 00 ex 6209 20 00 Babies* garments and clothing accesso ­ ries, excluding babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings, socks and sockettes, other than knitted or crocheted of cate ­ gory 88 China Romania South Korea Macao Hungary Poland ; 43 43 No L 383/70 Official Journal of the European Communities 30. 12. 89 ( 1 ) (2) (3) (4) (5) (6) (7) (8) 40.0680 (cont'd) ex 6209 30 00 ex 6209 90 00 Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong   87 , 40.0690 69 (1 000 pieces) i 6108 11 10 6108 11 90 6108 19 10 6108 19 90 Women's and girls' slips and petticoats knitted or crocheted China Hong Kong Macao Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Ro ­ mania and South Korea   19 19 19 48 48 97 40.0700 70 (1 000 pieces or pairs) 6115 11 00 6115 20 19 6115 93 91 Panty-hose (tights) of synthetic fibres, measuring per single yarn less than 67 decitex (6,7 tex) Women's stockings of synthetic fibres South Korea China - Hong Kong Macao Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Ro ­ mania 897,4 384,6 1 282 1 282 1 282 3 205 3 205 6 410 40.0720 72 (1 000 pieces) 611231 10 6112 31 90 6112 39 10 6112 39 90 6112 41 10 6112 41 90 6112 4910 6112 49 90 6211 11 00 6211 12 00 Swimwear, of wool , of cotton or of man-made fibres China Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong   36 36 36 36 90 90 180 40.0730 73 (1 000 pieces) 6112 11 00 6112 12 00 6112 19 00 Track suits of knitted or crocheted fab ­ ric, of wool, of cotton or of man-made textile fibres China Hong Kong Macao Romania South Korea Thailand Hungary Poland 23,8 23,8 23,8 23,8 23,8 120,4 60,2 60,2 10,2 10,2 10,2 10,2 10,2 51,6 25,8 25,8  30. 12 . 89 Official Journal of the European Communities No L 383/71 ( 1 ) (2) (3) (4) (5 ) (6) (7) (8) 40.0730 (cont'd) Each of the other benefi ­ ciaries listed in Annex IV   172 40.0740 74 (1 000 pieces) 6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 2900 Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits China Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong and Ma ­ cao   13 13 13 32 32 64 40.0750 75 (1 000 pieces) 6103 11 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 Men's or boys' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski suits China Hong Kong Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Macao   2 2 2 2 4 4 9 40.0760 76 (tonnes) 6203 22 10 6203 23 10 6203 29 1 1 6203 32 10 6203 33 10 6203 39 11 6203 42 11 6203 42 51 6203 43 1 1 6203 43 31 6203 49 11 6203 49 31 6204 22 10 6204 23 10 6204 29 11 6204 32 10 6204 33 10 6204 39 1 1 , 6204 62 11 620462 51 6204 63 1 1 6204 63 31 6204 69 1 1 6204 69 31 621132 10 6211 33 10 621 1 42 10 6211 43 10 Men's or boys' industrial or occupation ­ al clothing ; other than knitted or cro ­ cheted ; women's or girls ' aprons, smock-overais and other industrial or occupational clothing, other than knit ­ ted or crocheted China Hong Kong Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV 6,3 22,4 22,4 22,4 22,4 56 2,7 9,6 9,6 9,6 9,6 24 80 161 No L 383/72 Official Journal of the European Communities 30. 12 . 89 ( 1 ) (2) (3 ) (4&gt; (5) (6) (7) (8) 40.0770 77 (tonnes) ex 621 1 20 00 Ski suits, other than knitted or crochet ­ ed China Macao Romania Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong and South Korea   9 9 9 22 22 43 40.0780 78 (tonnes) 6203 41 30 6203 42 59 6203 43 39 6203 49 39 620461 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 62114100 6211 42 90 6211 43 90 Garments, other than knitted or crochet ­ ed excluding garments of categories 6, 7 , 8 , 14, 15 , 16, 17 , 18 , 21 , 26, 27, 29, 68 , 72, 76 and 77 China Macao Romania Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong and South Korea 21 21 21 52,5 9 9 9 22,5 75 151 40.0830 83 (tonnes) 6101 10 10 6101 20 10 6101 30 10 6102 10 10 610220 10 6102 30 10 610331 00 6103 32 00 6103 33 00 " ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 61 12 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 Overcoats, jackets, blazer and other gar ­ ments, including ski suits , knitted or crocheted, excluding garments of cate ­ gories 4, 5 , 7 , 13 , 24, 26, 27, 28, 68 , 69, 72, 73, 74 and 75 China Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong . 7,7 7,7 7,7 7,7 20,3 20,3 3,3 3,3 3,3 3,3 8,7 8,7 57 40.0840 84 (tonnes): 6214 20 00 6214 30 00 6214 40 00 6214 90 10 Shawls, scarves, mufflers, mantillas, veils and the like other than knitted cro ­ cheted, of wool, of cotton or man-made fibres China Hong Kong Macao South Korea Romania Hungary Poland   3 3 3 3 3 7 7 30. 12 . 89 Official Journal of the European Communities No L 383/73 ( 1 ) (2) (3) (4) (5) (6) (7) (8) 40.0840 (cont'd) Each of the other benefi ­ ciaries listed in Annex IV   14 40.0850 85 (tonnes) 6215 20 00 6215 90 00 Ties, bow ties and cravats, not knitted or crocheted, of wool, of cotton or man-made fibres Each of the be ­ neficiaries list ­ ed in Annex IV, excluding Hong Kong   1 40.0860 86 (1 000 pieces) 6212 20 00 6212 30 00 6212 90 00 Corsets , corset-belts, suspender-belts, braces, suspenders, garters and the like and parts threof, whether or not knitted or crocheted China Macao Romania Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong and South Korea   27 27 27 66 66 133 40.0870 87 (tonnes) ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6216 00 00 Gloves, mittens and mitts, not knitted or crocheted Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding China and Hong Kong   7 7 7 17 17 35 40.0880 88 (tonnes) ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6217 1000 6217 90 00 Stockings, socks and sockettes, not knit ­ ted or crocheted, other clothing accesso ­ ries, other than for babies, other than knitted or crocheted China Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong   2 2 2 2 4 4 8 No L 383/74 Official Journal of the European Communities 30. 12 . 89 ( 1 ) : (2) (3) (4) (5) (6) (7 ) (8) 40.0900 90 (tonnes) 5607 41 00 5607 49 11 5607 49 19 5607 49 90 5607 50 1 1 5607 50 19 5607 50 30 5607 50 90 Twine, cordage, ropes and cables, of synthetic fibres, plaited or not China Hong Kong Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV 25,2 10,8 14 14 14 14 14 36 72 40.0910 91 (tonnes) 6306 21 00 6306 22 00 6306 29 00 Tents China Hong Kong Macao Romania Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding South Korea 23,1 9,9 13 13 13 13 33 66 40.0930 93 (tonnes) ex 6305 20 00 ex 6305 39 00 ex 6305 90 00 Sacks and bags, of a kind used for the packing of goods, of woven fabrics, other than made from polyethylene or polypropylene strip Hong Kong Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding China   5 5 5 5 13 13 27 40.0940 94 (tonnes) 5601 10 10 5601 10 90 5601 21 10 5601 21 90 5601 22 10 5601 22 91 5601 22 99 5601 29 00 5601 30 00 Wadding of textile materials and arti ­ cles thereof, textile fibres, not exceeding 5 mm in length (flock), textile dust and mill neps China Hong Kong Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV   17 17 17 43 43 87 40.0950 95 (tonnes) 5602 10 19 560210 31 5602 10 39 560210 90 560221 00 5602 29 90 5602 90 00 Felt and articles of felt, whether or not impregnated or coated, other than floor coverings China Hong Kong Macao Romania South Korea Hungary Poland:   12 12 12 12 12 30 30 30. 12. 89 Official Journal of the European Communities No L 383/75 ( 1 ) (2) (3 ) (4) (5 ) (6) (7) (8) 40.0950 (cont'd) ex 5807 90 10 ex 5905 00 70 6210 10 10 6307 90 91 Each of the other benefi ­ ciaries listed in Annex IV 59 40.0960 96 (tonnes) 5603 00 10 5603 00 91 5603 00 93 5603 00 95 5603 00 99 ex 5807 90 10 ex 5905 00:70 6210 10 91 621010 99 ex 6301 40 90 ex 6301 90 90 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99 10 ex 630419 90 ex 6304 93 00 ex 6304 99 00 ex 6305 39 00 6307 10 30 ex 6307 90 99 Non-woven fabrics and articles of such fabrics, whether or not impregnated, coated, covered or laminated China Hong Kong Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV   74 74 74 74 74 185 185 369 40.0970 97 (tonnes) 5608 1111 5608 1 1 19 5608 11 91 5608 1 1 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 Nets and netting made of twine, cor ­ dage or rope, and made up fishing nets of yarn, twine , cordage or rope China Hong Kong Macao Romania Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding South Korea   4 4 4 4 10 ' 10 21 40.0980 98 (tonnes) 5609 00 00 5905 00 10 Other articles made from yarn, twine, cordage, rope or cables, other than tex ­ tile fabrics, articles made from such fab ­ rics and articles of category 97 China : Hong Kong Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV   3 3 3 3 3 6 6 13 No L 383/76 Official Journal of the European Communities 30. 12.89 ( 1 ) (2) (3 ) (4) (5) (6) (7) (8) 40.0990 99 (tonnes) 5901 10 00 5901 90 00 5904 1000 5904 91 10 5904 91 90 5904 92 00 5906 10 10 5906 10 90 5906 99 10 5906 99 90 5907 00 00 Textile fabrics coated with gus or amy ­ laceous substances, of a kind used for the outer covers of books and the like ; tracing cloth, prepared painting canvas, buckram and similar stiffened textile fabrics of a kind used for hat founda ­ tions Linoleum, whether or not cut to shape; floor coverings consisting of a coating or of coverings applied on a textile backing, whether or not cut to shape ; Rubberized textile fabrics, not knitted or crocheted, excluding those for tyres Textile fabrics otherwise impregnated or coated, painted canvas being theatrical scenery, studio back-cloths or the like, other than of category 100 Romania China Hong Kong Macao South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV 9,8 4,2 14 14 14 14 35 35 71 40.1000 100 (tonnes) 5903 10 10 5903 10 90 5903 20 10 5903 20 90 5903 90 10 5903 90 91 5903 9099 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artifi ­ cial plastic materials China Hong Kong Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV 45,5 19,5 26 26 26 26 26 65 131 40.1010 101 (tonnes) ex 5607 90 00 Twine, cordage, ropes and cables, plait ­ ed or not, other than of synthetic fibres China Hong Kong Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV   2 2 2 2 2 4 4 8 40.1090 109 (tonnes) 6306 1 1 00 6306 12 00 6306 19 00 6306 31 00 6306 39 00 Tarpaulins, sails, awnings and sun ­ blinds China Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong 1,4 0,6 3 3 3 6 6 12 30. 12 . 89 Official Journal of the European Communities No L 383/77 ( 1 ) (2) (3) (4) (5) (6) (7) (8) 40.1100 110 (tonnes) 6306 41 00 6306 49 00 Woven pneumatic mattresses Hong Kong Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding China 15,4 6,6 13 13 13 13 22 65 40.1110 111 (tonnes) 6306 91 00 6306 99 00 Camping goods, woven, other than pneumatic mattresses and tents South Korea Hong Kong Macao Romania Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding China 0,7 1,4 0,3 0,6 1 1 1 2 4 40.1120 112 (tonnes) 6307 20 00 ex 6307 90 99 Other made up textile articles, woven, excluding those of categories 113 and 114 China Hong Kong Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV   6 6 6 6 6 15 15 31 40.1130 113 (tonnes) 6307 10 90 Floor cloths, dish cloths and dusters other than knitted or crocheted Hong Kong Macao Romania South Korea Hungary Poland Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding China   5 5 5 5 13 13 25 40.1140 114 (tonnes) 5902 10 10 5902 10 90 5902 20 10 5902 20 90 5902 90 10 5902 90 90 5908 00 00 Woven fabrics and articles for technical uses China Hong Kong Macao Romania South Korea Hungary Poland    12 12 12 12 12 30 30 No L 383/78 Official Journal of the European Communities 30. 12. 89 i 2) 3 4 (5 (6) (7) (8) 40.1140 (cont 'd) 605909 00 10 5909 00 90 5910 00 00 Each of the . other benefi ­ ciaries listed in Annex IV 5911 10 00 ex 5911 20 00 5911 31 11 5911 31 19 5911 31 90 5911 32 10 5911 32 90 59 1 1 40 00 5911 90 10 5911 90 90 30. 12 . 89 Official Journal of the European Communities No L 383/79 ANNEX II List of textile products subject to Community fixed duty-free amounts or ceilings within the generalized tariff preferences in favour of certain developing countries and territories (a) Order No Category CN code Description Beneficiary coun ­ tries or territories Fixed duty-free amounts Tariff ceilings \ l (in tonnes) ( 1 ) (2) (3) (4) (5) (6) (7) 42.1150 115 5306 10 11 5306 10 19 5306 10 31 5306 10 39 5306 10 50 5306 10 90 5306 20 11 5306 20 19 5306 20 90 5308 90 1 1 5308 90 13 5308 90 19 Flax or ramie yarn Poland Each of the other benefi ­ ciaries listed in Annex V, excluding Brazil 99 99 42.1170 117 5309 11 11 5309 11 19 5309 1 1 90 5309 19 10 5309 19 90 5309 21 10 5309 21 90 5309 29 10 5309 29 90 5311 00 10 5803 90 90 5905 00 31 5905 00 39 Woven fabrics of flax or of ramie Hungary Poland Each of the other benefi ­ ciaries listed in Annex V 31 31 31 42.1180 118 6302 29 10 6302 39 10 6302 39 30 630252 00 ex 6302 59 00 ex 6302 92 00 = ex 6302 99 00 Table linen, toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted Poland Each of the other benefi ­ ciaries listed in Annex V 14 14 42.1200 120 ex 6303 99 90 6304 19 30 ex 6304 99 00 Curtains (including net drapes), interior blinds, curtain and bed valances and other furnishing articles, not knitted or crocheted of flax or ramie Each of the beneficiaries listed in Annex V  3 42.1210 121 ex 5607 90 00 Twine, cordage, ropes and cables, plaited or not, of flax or ramie Poland Each of the other benefi ­ ciaries listed in Annex V 25 25 (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN code. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. No L 383/80 Official Journal of the European Communities 30. 12 . 89 ( 1 ) (2) (3 ) (4) (5) (6) (7) 42.1220 122 ex 6305 90 00 Sacks and bags of a kind used for the packing of goods, used, of flax, ramie, other than knitted or crocheted Each of the beneficiaries listed in Annex V  22 42.1230 123 5801 90 10 ex 5801 90 90 ex 6214 90 90 Woven pile fabrics and chenille fabrics of flax or ramie, other than fabrics of . heading No 5802 or 5806, shawls, scarves, mufflers,mantillas, veils and the like, of flax or ramie, other than knitted or crocheted Each of the beneficiaries listed in Annex V 1 42.1240 124 5501 10 00 5501 20 00 5501 30 00 5501 9000 5503 10 11 5503 10 19 5503 10 90 5503 20 00 5503 30 00 5503 40 00 5503 90 10 5503 90 90 5505 10 10 5505 10 30 5505 10 50 5505 10 70 5505 10 90 Synthetic staple fibres Mexico Romania Each of the other benefici ­ aries listed in Annex V 1 941 1 941 1 941 42.1251 125 A 5402 41 10 5402 41 30 5402 41 90 5402 42 00 5402 43 10 5402 43 90 Yarn of synthetic filament (continuous), not put up for retail sale, other than yarn of category 41 South Korea Mexico Each of the beneficiaries listed in Annex V 431 431 431 42.1256 125 B 5404 10 10 5404 10 90 5404 90 1 1 5404 90 19 5404 90 90 . ex 5604 20 00 ex 5604 90 00 Monofil , strip (artificial straw and the like), and imitation catgut, of man-made fibre materials  Of synthetic textile materials Monofil Other Each of the beneficiaries listed in Annex V 260 42.1260 126 5502 00 10 5502 00 90 5504 10 00 5504 90 00 5505 20 00 Artificial staple fibres Romania Each of the other benefici ­ aries listed in Annex V 1 620 1 620 30. 12 . 89 Official Journal of the European Communities No L 383/81 ( I) (2) (3) (4) (5) (6) (7) 42.1271 127 A 5403 31 00 ex 5403 32 00 5403 33 10 Yarn of artificial filaments (continuous) not put up for retail sale ; other than yarn of category 42 Each of the other benefi ­ ciaries listed in Annex V excluding Brazil 134 42.1275 127 B 5405 00 00 ex 5604 90 00 Monofil , strip (artificial straw and the like) and imitation catgut of regenerated materials Each of the beneficiaries listed in Annex V \ 18 42.1290 129 5110 00 00 Yarn of coarse animal hair or of horse ­ hair Each of the beneficiaries listed in Annex V " 2 42.1301 BOA 5004 00 10 5004 00 90 5006 00 10 Silk yarn (other than yarn spun from silk waste) Each of the beneficiaries listed in Annex V \ 12 42.1305 BOB 5005 00 10 5005 00 90 5006 00 90 ex 5604 90 00 Silk yarn other than that of category BOA Silkworm gut Each of the beneficiaries listed in Annex V 34 42.1310 131 5308 90 90 Yarn of other vegetable textile fibres Each of the beneficiaries listed in Annex V 6 42.1320 132 5308 30 00 Paper yarn Each of the beneficiaries listed in Annex V 8 42.1330 133 5308 20 10 5308 20 90 Yarn of true hemp Each of the beneficiaries listed in Annex V 69 42.1340 134 5605 00 00 Metallized yarn Each of the beneficiaries listed in Annex V 23 42.1350 135 5113 00 00 Woven fabrics of horsehair or of other animal hair Each of the beneficiaries listed in Annex V 1 42.1360 136 5007 10 00 5007 20 10 5007 20 21 5007 20 31 5007 20 39 5007 20 41 5007 20 51 5007 20 59 5007 20 61 5007 20 69 5007 20 71 5007 90 10 5007 90 30 Woven fabrics of silk China Each of the other benefici ­ aries listed in Annex V 115 115 No L 383/82 Official Journal of the European Communities 30. 12. 89 ( 1 ) (2) (3 ) (4) (5 ) (6) (7) 42.1360 (cont'd) 5007 90 50 5007 90 90 5803 90 10 ex 5905 00 90 ex 5911 20 00 42.1370 137 ex 5801 90 90 ex 5806 10 00 Woven pile fabrics and chenille fabrics (other than terry towelling or similar ter ­ ry fabrics of cotton falling within head ­ ing No 5508 and fabrics falling within heading No 5805) of silk, of noil silk or of other waste silk Narrow woven fabrics of silk, of noil silk or of other waste silk Each of the beneficiaries listed in Annex V 1 42.1380 138 5311 00 90 ex 5905 00 90 Woven fabrics of vegetable textile fibres other than of flax, jute or of other textile bast fibres Woven fabrics of paper yarn Each of the beneficiaries listed in Annex V 15 42.1390 139 5809 00 00 Woven fabrics of metal threads or of metallized yarn Each of the beneficiaries listed in Annex V  2 42.1400 140 ex 6001 10 00 6001 29 90 6001 99 90 6002 20 90 6002 49 00 6002 99 00 Knitted or crocheted fabric of textile material other than cotton, wool or man-made fibres Each of the beneficiaries listed in Annex V 3 42.1410 141 ex 6301 90 90 Travelling rugs and blankets of textile material other than cotton, wool or man-made fibres Each of the beneficiaries listed in Annex V  4 42.1420 142 ex 5702 39 90 ex 5702 49 90 ex 5702 59 00 ex 5702 99 00 ex 5705 00 90 Carpets and other textile floor coverings of sisal, of other fibres of the Agave ge ­ nus or of Manila hemp Each of the beneficiaries listed in Annex V 54 42.1440 144 5602 10 35 5602 29 10 Felt of coarse animal hair Each of the beneficiaries listed in Annex V  1 42.1450 145 5607 30 00 ex 5607 9000 Twine, cordage, ropes and cables, plaited or not  Of abaca (Manila hemp or Musa tex ­ tilis Nee) or other hard (leaf) fibres or of true hemp Each of the beneficiaries listed in Annex V 115 42 1461 146 A ex 5607 21 00 Twine, cordage, ropes and cables, plaited or not  Binder and baler twine for agricultur ­ al machines, of sisal and other fibres of the Agave family Each of the other benefici ­ aries listed in Annex V, excluding Brazil 234 30. 12 . 89 Official Journal of the European Communities No L 383/83 ( 1 ) (2) (3) (4) (5) (6) (7) 42.1465 146 B ex 5607 21 00 5607 29 10 5607 29 90 Twine, cordage, ropes and cables, plaited or not  Of sisal and other fibres of the Agave family, other than the products v of category 146 A Each of the beneficiaries listed in An ­ nex V, exclud ­ ing Brazil  18 42.1520 152 5602 10 11 Felt and articles of felt, whether or not impregnated or coated  Felt in the piece or simply cut to rec ­ tangular shape -  Needle-loom felt of jute or of other textile bast fibres of heading No 5703, not impregnated or coated, for uses other than floor coverings Each of the beneficiaries listed in Annex V 4 42.1560 156 6106 90 30 ex 61 10 90 90 Blouses and pullovers of silk, noil or other waste silk for women, girls and infants, knitted or crocheted Each of the beneficiaries listed in Annex V  4 42.1570 157 6101 90 10 6101 90 90 6102 90 10 6102 90 90 ex 6103 39 00 6103 49 99 ex 6104 19 00 ex 6104 29 00 ex 6104 39 00 ex 6104 49 00 6104 69 99 6105 9090 6106 90 50 6106 90 90 ex 6107 99 00 6108 99 90 6109 90 90 611090 10 ex 61 10 90 90 ex 61 11 90 00 ex 61 12 20 00 6114 90 00 Garments, knitted or crocheted, other than those of categories 1 to 123 and of category 156 Each of the beneficiaries listed in Annex V 14 42.1590 159 &gt; 6204 49 10 6206 10 00 6214 1000 6215 10 00 Dresses, blouses and shirt-blouses of silk or of noil or of other waste silk, of textile fabric Shawls, scarves, mufflers,mantillas, veils and the like  Of silk, of noil or other waste silk Ties, bow ties and cravats  Of silk, of noil or other waste silk Each of the beneficiaries listed in Annex V 37 No L 383/84 Official Journal of the European Communities 30.12 . 89 ( 1 ) (2) (3) (4) (5) (6) (7) 42.1600 160 6213 10 00 Handkerchiefs  Of silk, of noil or of other waste silk Each of the beneficiaries listed in Annex V  1 42.1610 161 6201 19 00 6201 99 00 6202 19 00 6202 99 00 6203 19 90 6203 29 90 6203 39 90 6203 49 90 620419 90 6204 29 90 620439 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 6205 90 90 6206 90 10 6206 90 90 ex 6211 20 00 621 1 39 00 6211 49 00 ex 6214 90 90 Clothing, other than knitted or crocheted, other than those of categories 1 to 123 and category 159 Each of the beneficiaries listed in Annex V 70 42.2200 220 6309 00 00 Used clothing Each of the beneficiaries listed in Annex V 981 42.2300 230 5604 10 00 Rubber thread and cord, textile covered \ Each of the beneficiaries listed in Annex V 23 42.2400 240 ex 5801 90 90 ex 5811 00 00 ex 6002 10 10 ex 6002 30 10 ex 6304 19 90 ex 6304 99 00 ex 6305 90 00 ex 6308 00 00 Other textile products, other than those of categories 1 to 230 Each of the beneficiaries listed in Annex V 1 30. 12 . 89 Official Journal of the European Communities No L 383/85 ANNEX III List of jute and coir manufacturers referred to in Article 1 (a) Order No CN code Description Beneficiary countries ( 1 ) (2) (3) (4) 47.0020 5310 10 10 5310 10 90 5310 90 00 5905 00 50 Woven fabrics of jute or of other textile bast fibres of heading No 5303 Of a width of not more than 150 cm, unbleached Of a width of more than 150 cm, unbleached  Other India, Thailand and the countries listed in Annex VI 47.0030 5702 20 00 Carpets and other textile floor coverings* woven, not tufted or flocked, whether or not made up, including 'Kelem', 'Schumacks', 'Karamanie' and similar hand-woven rugs  Floor coverings of coconut fibres (coir) India, Sri Lanka and the countries listed in Annex VI 47.0040 ex 5703 90 90 Tufted carpets, carpeting and rugs of jute or of other textile bast fibres of heading No 5303 India, Thailand and the countries listed in Annex VI 47.0050 ex 5702 39 90 ex 5702 49 90 ex 5702 59 00 ex 5702 99 00  Carpet, carpeting rugs, mats and matting, of jute or of other textile bast fibres of heading No 5303 India, Thailand and the countries listed in Annex VI 47.0060 ex 5806 39 00 ex 5806 40 00 Narrow woven fabrics, and narrow fabrics (bolduc) consis ­ ting of warp without weft assembled by means of an adhe ­ sive, of jute or of other textile bast fibres of heading No 5303, other than goods falling within heading No 5807 India, Thailand and the countries listed in Annex VI 47.0070 5607 10 00 Twine, cordage, rope and cables, plainted or not, of jute or of other textile bast fibres of heading No 5303 India, Thailand and the countries listed in Annex VI 47.0080 6305 10 90 Sacks and bags, of a kind used for the packing of goods  Of jute or of other textile bast fibres of heading No 5303   Other, than used India, Thailand and the countries listed in Annex VI (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, withm the context of this Annex, by the coverage of the CN code. Where ex CN codes are indicated, this preferential scheme is to be determined by application of the CN code and corresponding description taken together. No L 383/86 Official Journal of the European Communities 30. 12 . 89 ANNEX IV List of countries and territories referred to in Annex I column (5) Argentina Bolivia Brazil Chile China Colombia Costa Rica Cuba Ecuador El Salvador Guatemala Honduras Hong Kong Hungary India Indonesia Iran Macao Malaysia Mexico Nicaragua Pakistan Paraguay Peru Philippines Poland Romania Singapore South Korea Sri Lanka Thailand Uruguay Venezuela 30 . 12 . 89 Official Journal of the European Communities No L 383/87 ANNEX V List of countries and territories enjoying generalized tariff preferences (') A. INDEPENDENT COUNTRIES 370 Madagascar 373 Mauritius 375 Comoros (2) 612 Iraq 616 Iran 628 Jordan 632 Saudi Arabia 636 Kuwait 640 Bahrain 644 Qatar 048 Yugoslavia 060 Poland 064 Hungary 066 Romania 204 Morocco 208 Algeria 212 Tunisia 216 Libya 220 Egypt 224 Sudan (2) 378 Zambia 382 Zimbabwe 386 Malawi (2) 391 Botswana (2) 393 Swaziland 395 Lesotho (2) 412 Mexico 416 Guatemala 421 Belize 424 Honduras 428 El Salvador 432 Nicaragua 436 Costa Rica 442 Panama 448 Cuba 449 St Christopher and Nevis 452 Haiti (2) 453 Bahamas 456 Dominican Republic 459 Antigua and Barbuda 460 Dominica 464 Jamaica 465 St Lucia 467 St Vincent 469 Barbados 472 Trinidad and Tobago 647 United Arab Emirates 649 Oman 652 North Yemen (2) 656 South Yemen (2) 660 Afghanistan (2) 662 Pakistan 664 India 666 Bangladesh (2) 667 Maldives (2) 669 Sri Lanka 672 Nepal (2) 675 Bhutan (2) 676 Burma (Myanmar) (2) 680 Thailand 684 Laos (2) 690 Vietnam 696 Kampuchea (Cambodia) 700 Indonesia 701 Malaysia 703 Brunei Darussalam 706 Singapore 708 Philippines 720 China 728 South Korea 801 Papua New Guinea 803 Nauru 806 Solomon Islands 807 Tuvalu (2) 808 Federated States of Micronesia 808 Republic of the Marshall Islands 808 Republic of Palau 812 Kiribati (2) 815 Fiji 816 Vanuatu 817 Tonga (2) 819 Western Samoa (2) 228 Mauritania (2) 232 Mali (2) 236 Burkina Faso (2) 240 Niger (2) 244 Chad (2) 247 Republic of Cape Verde (2) 248 Senegal 252 Gambia (2) 257 Guinea-Bissau (2) 260 Guinea (2) 264 Sierra Leone (2) 268 Liberia 272 Ivory Coast 276 Ghana 280 Togo (2) 284 Benin (2) 288 Nigeria 302 Cameroon 306 Central African Republic (2) 310 Equatorial Guinea (2) 3 1 1 Sao Tome and Principe (2) 314 Gabon 318 Congo 322 Zaire 324 Rwanda (2) 328 Burundi (2) 330 Angola 334 Ethiopia (2) 338 Djibouti (2) 342 Somalia (2 ) 346 Kenya 350 Uganda (2) 352 Tanzania (2) 473 Grenada 480 Colombia 484 Venezuela 488 Guyana 492 Surinam 500 Ecuador 504 Peru 508 Brazil 512 Chile 516 Bolivia 520 Paraguay 524 Uruguay 528 Argentina 600 Cyprus 604 Lebanon 608 Syria 355 Seychelles and dependencies 366 Mozambique (2) ( 1 ) The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature ' (Regulation (EEC) No 3639/86 (OJ No L 336, 29 . 1 1 . 1986, p 46.)). (2 ) This country is also included in Annex VI . No L 383/88 Official Journal of the European Communities 30. 12. 89 B. COUNTRIES AND TERRITORIES dependent or administered, or for whose external relations Member States of the Community or third countries are wholly or partly responsible 044 Gibraltar 329 St Helena and St Helena dependencies 357 British Indian Ocean Territory 377 Mayotte 406 Greenland 408 St Pierre and Miquelon 413 Bermuda 446 Anguilla 454 Turks and Caicos Islands 457 Virgin Islands of the United States 461 British Virgin Islands and Montserrat 463 Cayman Islands 474 Aruba 478 Netherlands Antilles 529 Falkland Islands and Falkland dependencies 740 Hong Kong 743 Macao 802 Australian Oceania (Christmas Island, Cocos (Keeling) Islands, Heard Island and McDonald Islands, Norfolk Island) 808 American Oceania ( l) 809 New Caledonia and dependencies 8 1 1 Wallis and Futuna Islands v 813 Pitcairn 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands) 822 French Polynesia 890 Polar regions (French Southern and Antarctic Territories, Australian Antarctic Territories, British Antarctic Territories) Note: The above lists may be amended subsequently to take account of changes in the international status of countries or territories . (!) American Oceania includes : Guam, American Samoa (including Swain's Island), Midway Islands, Johnston and Sand Islands , Wake Island. 30. 12. 89 Official Journal of the European Communities No L 383/89 ANNEX VI List of least-developed developing countries 224 Sudan 228 Mauritania 232 Mali 236 Burkina Faso 240 Niger 244 Chad 247 Republic of Cape Verde 350 Uganda 352 Tanzania 366 Mozambique 375 Comoros 386 Malawi 391 Botswana 395 Lesotho 452 Haiti 652 North Yemen 656 South Yemen 660 Afghanistan 666 Bangladesh 667 Maldives 672 Nepal 675 Bhutan 676 Burma (Myanmar) 684 Laos 252 Gambia 257 Guinea-Bissau 260 Guinea 264 Sierra Leone 280 Togo 284 Benin 306 Central African Republic 310 Equatorial Guinea 3 1 1 Sao Tome and Principe 324 Rwanda 807 Tuvalu 812 Kiribati 817 Tonga 819 Western Samoa 328 Burundi 334 Ethiopia 338 Djibouti 342 Somalia